SAYRE, J.
The defendant in this case was convicted of murder in the first degree. There was ample evidence to support the charge and the verdict rendered. The entire effect of the record, so far as it need be determined for the consideration of the exceptions reserved, may be briefly stated as follows: In the course of an angry altercation in a country store, in which deceased and a number of others were engaged, deceased having in his hand an unopened knife,-defendant interposed verbally for the protection, as he claims and as may be conceded, of an elderly man who was arrayed against deceased. Thereupon defendant, having a deadly weapon upon his person, willingly, whether upon his own suggestion or at the invitation of deceas*19ed, went with deceased out into the road there to have it out between them. Defendant makes an effort to have it appear that with peaceful intention he went from the store and out into the road, where he killed deceased, but it is clear beyond adverse inference that defendant could find nothing to do in the way of protecting the elderly man out in the road, for that man remained in the store, and that, according to his own testimony, defendant went Avith deceased, who now had his knife open in his hand, notwithstanding the latter’s avoAved purpose to reneAV hostilities on the outside. It is entirely clear, and there could have been no other conclusion, that no occasion of self-defense took defendant into the road, that he Avas at fault in going there,, and that he Avent there AAdllingly and Avith full appreciation of the probable outcome. Defendant based his plea of self-defense upon that testimony of some of his Avitnesses, his OAvn included, Avhich went to show that after they had come into the road deceased actively reneAved the difficulty by striking at him with the knife. But one Avko Avillingly enters into a combat Avith deadly Aveapons cannot find in the doctrine of self-defense any complete justification for taking the life of his adversary. In the case here shown there Avas no appropriate place for instructions stating the laAv of self-defense in any of its aspects or branches, and all such charges were properly refused. — Williams v. State, 83 Ala. 20, 3 South. 616; Reese v. State, 135 Ala. 14, 33 South. 672.
Charge 17 requested by defendant was refused Avithout error. The purpose of the charge Avas to state the facts necessary to a conviction of murder in the second degree under section 7086 of the Code and the location of the burden of proof. It Avas properly refused for two reasons: (1) What occurred in the road cannot be said to have constituted a sudden rencounter or affray; *20(2) the definition of murder in the second degree, found in section 7086, applies only when the killing is done by tlie assailant in a sudden rencounter or affray. But the defense rested entirely upon the proposition that deceased was the assailant, and but for the testimony which went to support that version of the difficulty there would have been no shadow of excuse or mitigation. The charge did not apply under the facts.' — Scales v. State, 96 Ala. 69, 11 South. 121.
There was no error in the court’s rulings to which exceptions were reserved during the examination of the witnesses. The questions to which objections were sustained were all argumentative or suggestive and leading, or related to trivial matters which could not possibly in reason have had any effect upon the result of the trial.
After an examination of all questions reserved we have found no error in the record, and the judgment and sentence will be affirmed.
Affirmed.
Anderson, McClellan, and Somerville, JJ., concur.